        Case 5:18-cv-00331-SLP Document 36 Filed 04/22/19 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

CRYSTAL WHITLEY, as parent and            )
  legal guardian of J.W., a minor, and    )
KODY WHITLEY, as parent and               )
  legal guardian of J.W., a minor,        )
                                          )
          Plaintiffs,                     )
                                          )
v.                                        )         Case No. CIV-18-331-SLP
                                          )
INDEPENDENT SCHOOL DISTRICT               )
  NO. 10 OF DEWEY COUNTY,                 )
  OKLAHOMA,                               )
                                          )
          Defendant.                      )

                                      JUDGMENT

      In accordance with the Order entered this 22nd day of April, 2019, Judgment is

hereby entered on behalf of Defendant with respect to Plaintiff’s Title IX claims. The

remaining negligence claim is remanded to the District Court of Dewey County, Oklahoma

pursuant to 28 U.S.C. § 1367(c)(3).

      IT IS SO ORDERED this 22nd day of April, 2019.
